Smith, C. J.,
delivered the opinion of the court.-
Appellant, upon an information filed by the district attorney, was adjudged in contempt of court and sentenced to pay a fine of one hundred dollars.
The facts are: At the October term of the court below one Marvin McDaniels was indicted for murder. He was arrested while the court was in session, and two or three days thereafter had a subpoena issued for appellant as a witness in his behalf. This subpoena was returned “Not found,” and thereupon other subpoenas were issued, directed to the sheriffs of Amite, Franklin, and Lincoln counties, all of which were returned “Not found.’’ When his case was called for trial, McDaniels obtained a continuance on account of the absence of appellant and another. Appellant was in the town where the court was being held at the time of McDaniels’ arrest, but immediately left, and, instead of going to his home, absconded and concealed himself, so that he could not be found when-the subpoenas were issued for him.
The court was well warranted in believing that he absconded and concealed himself at the request of a brother of McDaniels, for the purpose of evading the service of the subpoena afterwards to be issued. This conduct of appellant was calculated and intended to impede, embarrass, and obstruct the administration of justice, and *406therefore constitutes constructive contempt of court. Durham v. State, 97 Miss. 549, 52 South. 627. There is no merit in any of appellant’s contentions.
Affirmed.